          Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 1 of 14



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Guy Patrick Mercado,                             No. CV-20-00192-PHX-JAT
10                   Plaintiff,                        ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15            Pending before the Court is Plaintiff Guy Patrick Mercado’s appeal from the
16   Commissioner of the Social Security Administration’s (SSA) denial of social security

17   disability benefits for Claimant Barbara Ann McCoy-Nelson, who has since passed away
18   (Doc. 16). The appeal is fully briefed (Doc. 19, Doc. 20), and the Court now rules.

19   I.       BACKGROUND

20            The issues presented in this appeal are whether substantial evidence supports the
21   Administrative Law Judge’s (ALJ) determination that Claimant was not disabled from June
22   27, 2015 to October 31, 2017 and whether the ALJ applied the correct legal standard when

23   considering the evidence. (See Doc. 16).

24            A.    Factual Overview

25            Claimant was born in August 1956 and had a high school education. (Doc. 13-3 at

26   42; Doc. 13-4 at 125). She had past relevant work experience as a sales associate and office
27   manager. (Doc. 13-3 at 41). Claimant filed her most recent application for social security
28
         Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 2 of 14



 1   disability benefits on September 8, 2015, for disabilities beginning on June 27, 2015.1 (Id.
 2   at 33). As relevant here, Claimant suffered from lumbosacral spondylosis, degenerative
 3   disk disease of the lumbar spine, chronic obstructive pulmonary disease (COPD), obesity,
 4   and mental disorders including anxiety and depression. (Id. at 37). On November 1, 2017,
 5   Claimant was diagnosed with terminal breast cancer and passed away approximately three
 6   months later. (Id. at 33, 37).
 7           In October 2018, an ALJ issued a partially favorable decision, finding Claimant
 8   disabled as of November 1, 2017, but not sooner. (Id. at 42–43). The SSA Appeals Counsel
 9   denied a request for review of that decision and adopted the ALJ’s decision as the agency’s
10   final decision. (Id. at 6).
11           B.     The SSA’s Five-Step Evaluation Process
12           To qualify for social security benefits, a claimant must show she “is under a
13   disability.” 42 U.S.C. § 423(a)(1)(E). A claimant is disabled if she suffers from a medically
14   determinable physical or mental impairment that prevents her from engaging “in any
15   substantial gainful activity.” Id. § 423(d)(1)–(2). The SSA has created a five-step process
16   for an ALJ to determine whether the claimant is disabled. See 20 C.F.R. § 404.1520(a)(1).
17   Each step is potentially dispositive. See id. § 404.1520(a)(4).
18           At the first step, the ALJ determines whether the claimant is “doing substantial
19   gainful activity.” Id. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. Substantial
20   gainful activity is work activity that is both “substantial,” involving “significant physical
21   or mental activities,” and “gainful,” done “for pay or profit.” Id. § 404.1572(a)–(b).
22           At the second step, the ALJ considers the medical severity of the claimant’s
23   impairments. Id. § 404.1520(a)(4)(ii). If the claimant does not have “a severe medically
24   determinable physical or mental impairment,” the claimant is not disabled. Id. A “severe
25   1
       Claimant previously applied for disability benefits on February 25, 2013 (Doc. 13-4 at 6–
     7), and an ALJ determined that Claimant was not disabled on June 26, 2015 (Id. at 98–
26   115). The ALJ in the instant claim determined that changed circumstances existed to rebut
     the presumption of continuing nondisability. See Chavez v. Bowen, 844 F.2d 691, 693 (9th
27   Cir. 1988) (“The claimant, in order to overcome the presumption of continuing
     nondisability arising from the first administrative law judge’s findings of nondisability,
28   must prove ‘changed circumstances’ indicating a greater disability.” (citation omitted)).
     (Doc. 13-3 at 34).

                                                  -2-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 3 of 14



 1   impairment” is one which “significantly limits [the claimant’s] physical or mental ability
 2   to do basic work activities.” Id. § 404.1520(c). Basic work activities are “the abilities and
 3   aptitudes necessary to do most jobs.” Id. § 404.1522(b).
 4          At the third step, the ALJ determines whether the claimant’s impairment or
 5   combination of impairments “meets or equals” an impairment listed in Appendix 1 to
 6   Subpart P of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is disabled.
 7   Id. If not, before proceeding to step four, the ALJ must assess the claimant’s “residual
 8   functional capacity” (RFC). Id. § 404.1520(a)(4). The RFC represents the most a claimant
 9   “can still do despite [her] limitations.” Id. § 404.1545(a)(1). In assessing the claimant’s
10   RFC, the ALJ will consider the claimant’s “impairment(s), and any related symptoms, such
11   as pain, [that] may cause physical and mental limitations that affect what [the claimant]
12   can do in a work setting.” Id.
13          At the fourth step, the ALJ uses the RFC to determine whether the claimant can still
14   perform her “past relevant work.” Id. § 404.1520(a)(4)(iv). The ALJ compares the
15   claimant’s RFC with the physical and mental demands of the claimant’s past relevant work.
16   Id. § 404.1520(f). If the claimant can still perform her past relevant work, the ALJ will find
17   that the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
18          At the fifth and final step, the ALJ determines whether—considering the claimant’s
19   RFC, age, education, and work experience—she “can make an adjustment to other work.”
20   Id. § 404.1520(a)(4)(v). If the ALJ finds that the claimant can make an adjustment to other
21   work, then the claimant is not disabled. Id. If the ALJ finds that the claimant cannot make
22   an adjustment to other work, then the claimant is disabled. Id.
23          C.     The ALJ’s Application of the Factors
24          Here, at the first step, the ALJ concluded that Claimant had not engaged in
25   substantial gainful activity since the alleged onset date of her disability. (Doc. 13-3 at 36).
26          At the second step, ALJ determined that Claimant’s physical impairments were
27   severe, but determined that Claimant’s mental impairments were non-severe prior to
28   November 1, 2017. (Id. at 37). The ALJ noted that prior to November 1, 2017,


                                                  -3-
       Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 4 of 14



 1                  [C]laimant had no more than mild limitations in understanding,
                    remembering or applying information, mild limitations
 2                  interacting with others, mild limitations maintaining
                    concentration, persistence and pace, and mild limitations
 3                  adapting or managing oneself. She could maintain attention
                    and concentration as well as pace to complete job tasks. She
 4                  was independent in self-care including personal hygiene and
                    taking medications. She engaged in part-time work activity
 5                  during that time and interacted appropriately with others on a
                    regular basis, and she was able to avoid hazards in the work
 6                  place.
 7   (Id.).
 8            At the third step, the ALJ determined that Claimant’s impairments did not meet the
 9   severity of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.
10   (Id.). After evaluating Claimant’s RFC, the ALJ concluded that Claimant could perform
11   sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a) before November
12   1, 2017. (Id. at 38). After November 1, 2017, the ALJ found that Claimant had the RFC to
13   perform a limited range of sedentary work. (Id. at 40).
14            In determining Claimant’s RFC, the ALJ concluded that “[C]laimant’s statements
15   concerning the intensity, persistence and limiting effects of [her] symptoms [were] not fully
16   supported prior to November 1, 2017.” (Id. at 39). The ALJ also gave “less weight” to the
17   evaluation of advanced practice registered nurse Sharon Clay-Keith, who treated Claimant
18   and opined that Claimant would miss five or more days per month as a result of her mental
19   impairments and treatment (Doc. 13-11 at 48, Doc. 13-3 at 39–40). The ALJ afforded
20   “partial weight” to the opinion of Dr. James Beach, D.O., who “assessed moderately severe
21   to severe pain and fatigue.” (Doc. 13-3 at 40). The ALJ afforded “more weight” and
22   “greater weight” to the opinions of Dr. Beverly Yoches, Psy.D., who stated that “it
23   appeared that [Claimant’s] symptom presentation was exaggerated,” and state agency
24   reviewing physicians, respectively. (Id.).
25            At the fourth step, the ALJ found that prior to November 1, 2017, Claimant could
26   perform past relevant work as a sales associate and office manager. (Id. at 41). Accordingly,
27   the ALJ determined that Claimant was not disabled prior to that date. (Id. at 42).
28            At the fifth step, the ALJ concluded that after November 1, 2017, given Claimant’s


                                                  -4-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 5 of 14



 1   age, education, work experience, and RFC, no jobs existed in significant numbers in the
 2   national economy that she could have performed. (Id.). Accordingly, the ALJ determined
 3   that Claimant was disabled as of November 1, 2017. (Id.).
 4   II.     LEGAL STANDARD
 5           This Court may not overturn the ALJ’s denial of disability benefits absent legal error
 6   or a lack of substantial evidence. Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018).
 7   “Substantial evidence means . . . such relevant evidence as a reasonable mind might accept
 8   as adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)
 9   (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)).
10   On review, the Court “must consider the entire record as a whole, weighing both the
11   evidence that supports and the evidence that detracts from the [ALJ’s] conclusion, and may
12   not affirm simply by isolating a specific quantum of supporting evidence.” Id. (quoting
13   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014)). The ALJ, not this Court, draws
14   inferences, resolves conflicts in medical testimony, and determines credibility. See
15   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995); Gallant v. Heckler, 753 F.2d 1450,
16   1453 (9th Cir. 1984). Thus, the Court must affirm even when “the evidence admits of more
17   than one rational interpretation.” Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). The
18   Court “review[s] only the reasons provided by the ALJ in the disability determination and
19   may not affirm the ALJ on a ground upon which he did not rely.” Garrison, 759 F.3d at
20   1010.
21   III.    DISCUSSION
22           Plaintiff raises three potential errors in the ALJ’s analysis: (1) the ALJ did not afford
23   sufficient weight to the opinion of Clay-Keith, who treated Claimant, and instead afforded
24   greater weigh to Dr. Yoches and state agency reviewing physicians; (2) the ALJ did not
25   provide specific and legitimate reasons for rejecting the assessment of Dr. Beach; and (3)
26   the ALJ improperly required objective evidence to corroborate Claimant’s symptom
27   testimony. The Court addresses each in turn.
28           A.     Opinion of APRN Clay-Keith


                                                   -5-
         Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 6 of 14



 1           Plaintiff first argues that the ALJ erred by discounting the opinion of Clay-Keith.
 2   (Doc. 16 at 13). Beginning in April 2015, Clay-Keith noted that Claimant’s mood was
 3   “depressed, dysphoric, irritable, and displaying low energy”; diagnosed Claimant with a
 4   major depressive disorder; and increased Claimant’s anti-depressant prescriptions. (Doc.
 5   13-11 at 62). Clay-Keith continued to treat Claimant for symptoms of depression and
 6   anxiety and adjusted her medications until January 2016 (Id. at 120, 128, 136, 146, 149,
 7   153, 158, 159), at which point Claimant began treatment at Southwest Behavioral & Health
 8   Services (Doc. 13-13 at 2). On October 27, 2015, Clay-Keith completed a questionnaire in
 9   which she indicated that Claimant suffered from major depression, and based on her
10   physical and mental impairments, Claimant would be off task more than 30% of the time
11   during a 40-hour work week, would be absent from or unable to complete work 5 or more
12   days per month, and would be expected to perform for less than 50% of the time during a
13   work week. (Doc. 13-11 at 48).
14           The ALJ decision stated that Clay-Keith’s “opinion was given less weight for the
15   period prior to November, 1, 2017 because the greater record, including [Claimant’s]
16   ability to perform work activity for nearly 12 consecutive months leading up to that time,
17   fails to support greater than minimal mental limitations prior to that time.” (Doc. 13-3 at
18   40). Plaintiff argues that the record does not support the ALJ’s conclusion. (Doc. 16 at 13–
19   17). The Court disagrees.
20           As an advanced practice registered nurse, Clay-Keith falls under 20 C.F.R. §
21   404.1513(d)’s definition of an “other source[]” of medical evidence.2 An ALJ may discount
22   testimony from such “other sources” if the ALJ “gives reasons germane to each witness for
23   doing so.” See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Turner v.
24   Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)). Here, substantial evidence
25   supports the ALJ’s determination that Claimant’s work activity undercuts Clay-Keith’s
26   evaluation.
27           Specifically, the ALJ cited a form that Claimant completed describing her work
28   2
      The SSA amended 20 C.F.R. § 404.1513 in January 2017, but the new regulations are not
     effective for claims filed before March 27, 2017.

                                                -6-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 7 of 14



 1   background, and the ALJ’s decision notes that “although [Claimant] indicated her jobs
 2   often ended because she could not do the work, she held three jobs and consistently worked
 3   for almost 12 continuous months from December 21, 2016 through October 9, 2017.” (Doc.
 4   13-3 at 36). These three jobs ranged from December 2016–April 2017, April 2017–July
 5   2017, and August 2017–October 2017. (Doc. 13-7 at 711). The ALJ was free to conclude
 6   that this history of work activity belied Clay-Keith’s evaluation, and Plaintiff’s arguments
 7   to the contrary are unpersuasive.
 8          First, Plaintiff argues that “the ALJ decision contains its own refutation, because the
 9   ALJ recognized that although [Claimant] engaged in numerous work attempts, none were
10   successful, and [Claimant] did not perform any substantial gainful activity since the
11   original disability onset date.” (Doc. 16 at 14).
12          But work activity that does not rise to the level of substantial gainful activity may
13   still evince a lack of a disability and provide a basis to discount a contrary opinion. See 20
14   C.F.R. § 404.1571 (“Even if the work you have done was not substantial gainful activity,
15   it may show that you are able to do more work than you actually did.”). For this reason,
16   Plaintiff’s arguments relying on the definition of substantial gainful activity and the
17   calculation the ALJ used to determine whether Claimant engaged in substantial gainful
18   activity miss the point. (See id. at 14–15). In this case, the ALJ determined that Claimant’s
19   work activities, even though insufficient to constitute substantial gainful activities, were
20   inconsistent with Clay-Keith’s evaluation.
21          Next, Plaintiff notes that the work background form Claimant completed indicates
22   that Claimant quit one job because she “couldn’t do the work,” was fired from the second
23   for being “too slow” and “not perform[ing] as needed,” and was fired from the third for
24   being “too slow.” (Doc. 13-7 at 711). Nothing in this form, however, indicates that
25   Claimant’s performing “too slow” or otherwise not “do[ing] the work” was the result of
26   any mental impairments and, therefore, does not contradict the ALJ’s conclusion.
27          Plaintiff also cites two provider notes from Southwest Behavioral & Health Services
28   to demonstrate that Claimant’s mental condition negatively impacted her work


                                                  -7-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 8 of 14



 1   performance. A May 2016 provider note states that Claimant reported she had “some stress
 2   with a specific co-worker” and sometimes had “outburst of crying when she fe[lt]
 3   overwhelmed.” (Doc. 13-13 at 57). This report, however, does not negate the evidence the
 4   ALJ considered in reaching his conclusion. Moreover, that same provider note also states
 5   that Claimant described her mood as “Okay,” and Claimant “sa[id] overall she is doing
 6   well,” “denie[d] persistent depressed mood,” and “ha[d] good days and bad days.” (Id.). It
 7   also describes Claimant’s symptoms as only “moderate.” (Id. at 58). An August 2016
 8   provider note states that Claimant had “quit one of her jobs due to stress and the problems
 9   with scheduling–she fear[ed] that her mood symptoms increased as a result of the job.” (Id.
10   at 77). But Claimant’s stated fears do not create a medical opinion necessitating a
11   conclusion contrary to the ALJ decision.
12          Aside from the evidence that Claimant had performed work, the ALJ decision also
13   notes that the record does not indicate that Claimant had more than mild limitation in her
14   personal life and that she did not have trouble caring for herself, that a mental status exam
15   performed on November 28, 2016 yielded normal results, and progress notes from May 12,
16   2016 through September 21, 2017 showed Claimant’s symptoms improving with treatment
17   (Doc. 13-3 at 36, 37, 39), all of which support the ALJ’s conclusion. The ALJ also afforded
18   greater weight to the opinions of Dr. Yoches and state agency reviewing physicians, whose
19   opinions were consistent with this evidence.
20          Dr. Yoches described that Claimant was able to complete the tasks of daily life
21   without assistance, and “[i]t appeared that [Claimant’s] symptom presentation was
22   exaggerated.” (Doc. 13-11 at 52, 54). See Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d
23   595, 601–02 (9th Cir. 1999) (considering an inconsistency between a treating physician’s
24   opinion and a claimant’s daily activities a specific and legitimate reason to discount the
25   treating physician’s opinion). And, as the ALJ noted, the state agency reviewing
26   physicians’ reports concluded that Claimant’s mental condition was not severe, and
27   Claimant could perform sedentary work. (Doc. 13-3 at 40). See Thomas v. Barnhart, 278
28   F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-examining physicians


                                                 -8-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 9 of 14



 1   may also serve as substantial evidence when the opinions are consistent with independent
 2   clinical findings or other evidence in the record.”).
 3          In sum, substantial evidence support’s the ALJ’s decision to afford lesser weight to
 4   Clay-Keith’s evaluation and more weight to Dr. Yoches and state agency reviewing
 5   physicians. Accordingly, the Court does not find reversal appropriate on these grounds.
 6          B.     Opinion of Dr. Beach
 7          Next, Plaintiff argues that the ALJ erred by giving only “partial weight” to the
 8   opinion of Dr. Beach. (Doc. 16 at 17–18). “If a treating or examining doctor’s opinion is
 9   contradicted by another doctor’s opinion, an ALJ may only reject it by providing specific
10   and legitimate reasons that are supported by substantial evidence.” Garrison, 759 F.3d at
11   1012 (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). The
12   ALJ must also apply the factors set forth in 20 C.F.R. § 404.1527(c)(2)(i)–(ii) and (c)(3)–
13   (6). “The ALJ must do more than state conclusions. He must set forth his own
14   interpretations and explain why they, rather than the doctors’, are correct.” Garrison, 759
15   F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). In other
16   words, “an ALJ errs when he rejects a medical opinion or assigns it little weight while
17   doing nothing more than ignoring it, asserting without explanation that another medical
18   opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a
19   substantive basis for his conclusion.” Id. at 1012–13.
20          Here, the ALJ failed to provide the specific and legitimate reasoning required. The
21   ALJ’s entire discussion of Dr. Beach’s opinion is as follows:
22                 In a functional assessment dated October 28, 2015, Dr. Beach
                   diagnosed chronic pain syndrome, arthralgias, paresthesias,
23                 lumbar radiculopathy and spondylosis, major depressive
                   disorder and generalized anxiety disorder, COPD with
24                 shortness of breath. He assessed moderately severe to severe
                   pain and fatigue. He said [Claimant] could sit for 15–20
25                 minutes at a time and for a total of 4 hours per 8-hour day, and
                   stand and walk for 10–15 minutes at a time and for a total of 4
26                 hours per 8-hour day. He added that she required frequent
                   changes in position or every 5–10 minutes, and that she had
27                 poor concentration due to pain. He estimated she could lift and
                   carry 5 pounds occasionally and rarely carry more. He also said
28                 she could rarely stoop, squat, crawl or climb, and only
                   occasionally reach. He also listed environmental restrictions.

                                                 -9-
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 10 of 14



 1                 That opinion was given partial weight based on Dr. Beach’s
                   treatment relationship with the claimant, but only to the extent
 2                 it supports the restrictions and limitations outlined in the
                   residual functional capacity for the period prior to November
 3                 1, 2017.
 4
     (Doc. 13-3 at 40 (citation omitted)). Aside from a general reference to “Dr. Beach’s
 5
     treatment relationship with” Claimant, this discussion does not provide any specific or
 6
     legitimate reasoning supported by substantial evidence; it is instead simply a summary of
 7
     Dr. Beach’s evaluation followed by a conclusion. See Weiskopf v. Berryhill, 693 F. App’x
 8
     539, 541 (9th Cir. 2017) (“The ALJ recited portions of treating physicians’ treatment notes
 9
     and then simply stated their opinions of . . . functional capacity were inconsistent with the
10
     notes. The ALJ failed to explain why the conclusion she drew from the treatment notes . . .
11
     makes any more sense than the treating physicians’ conclusions.”). Assuming the ALJ’s
12
     reference to “Dr. Beach’s treatment relationship with the claimant” refers to the fact that
13
     Dr. Beach did not have an extensive history of treating Claimant, that is but one of several
14
     factors the ALJ was required to consider. See 20 C.F.R. § 404.1527(c)(3)–(6).
15
            The Commissioner attempts to justify the ALJ’s conclusion with specific reasoning
16
     and references to the administrative record found nowhere in the ALJ’s decision. The
17
     Court, however, cannot assume the ALJ’s decision relied on the Commissioner’s post hoc
18
     rationale. See Garrison, 759 F.3d at 1010; Bennett v. Colvin, 202 F. Supp. 3d 1119, 1134
19
     (N.D. Cal. 2016) (“[N]one of these reasons were offered by the ALJ in his decision, and so
20
     they cannot be considered by this Court.”). Accordingly, the ALJ erred by failing to set
21
     forth specific and legitimate reasoning supporting his conclusion.
22
            Even when an ALJ errs, however, this Court will not reverse if the error is harmless.
23
     See Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015). “ALJ errors in social security
24
     cases are harmless if they are ‘inconsequential to the ultimate nondisability determination’”
25
     or a court “can confidently conclude that no reasonable ALJ, when fully crediting the
26
     testimony, could have reached a different disability determination.” Id. at 1173 (quoting
27
     Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006)).
28
            Here, the Court is unable to make a finding of harmlessness. Assuming, as required,


                                                - 10 -
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 11 of 14



 1   that the ALJ fully credited Dr. Beach’s report, which conflicted with the reports on which
 2   the ALJ relied, the ALJ’s ultimate nondisability determination may have been different.
 3   See Bennett, 202 F. Supp. 3d at 1134 (“This opinion appears to be in conflict with the
 4   ALJ’s RFC determination, and therefore is not inconsequential to it.”). Accordingly, the
 5   Court finds that the ALJ decision should be vacated on this ground.
 6          C.      Claimant’s Symptom Testimony
 7          Finally, Claimant argues that the ALJ applied the wrong legal standard when
 8   evaluating her subjective symptom statements. (Doc. 16 at 21).
 9          The Ninth Circuit has established a two-step analysis for an ALJ to determine
10   whether to credit a claimant’s subjective symptom testimony. “First, the ALJ must
11   determine whether the claimant has presented objective medical evidence of an underlying
12   impairment which could reasonably be expected to produce the pain or other symptoms
13   alleged.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison, 759
14   F.3d at 1014–15). If the claimant presents such evidence, the ALJ then evaluates the
15   claimant’s subjective complaints. See id. “In evaluating the credibility of pain testimony
16   after a claimant produces objective medical evidence of an underlying impairment, an ALJ
17   may not reject a claimant’s subjective complaints based solely on a lack of medical
18   evidence to fully corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d
19   676, 680 (9th Cir. 2005). Instead, an ALJ must provide “specific, clear, and convincing
20   reasons” for doing so. Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014).
21          Here, at the first step, the ALJ determined that Claimant’s “medically determinable
22   impairments could reasonably have been expected to cause [Claimant’s] alleged
23   symptoms.” (Doc. 13-3 at 39). At the second step, the ALJ determined that Claimant’s
24   “statements concerning the intensity, persistence and limiting effects of these symptoms
25   are not fully supported prior to November 1, 2017, for the reasons explained in [the ALJ]
26   decision.” (Id.).
27          The Court agrees with Plaintiff that Claimant was not required to “fully support”
28   her statement with record evidence. See Lacy v. Comm’r of Soc. Sec. Admin., No. CV-18-


                                               - 11 -
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 12 of 14



 1   04117-PHX-SPL, 2020 WL 1285948, at *2 (D. Ariz. Mar. 18, 2020), order amended on
 2   reconsideration, No. CV-18-04117-PHX-SPL, 2020 WL 2465706 (D. Ariz. May 13, 2020)
 3   (“Plaintiff’s medical records did not need to fully support the severity of her reported
 4   symptoms.”).
 5          But assuming the ALJ decision’s “fully supported” language can fairly be read as a
 6   statement that the record contains evidence contrary to Claimant’s statement, rather than a
 7   statement of an improper legal standard, the ALJ still erred because “the ALJ did not
 8   elaborate on which [parts of the record] conflicted with which part of Claimant’s
 9   testimony.” See Burrell, 775 F.3d at 1138; see also Nelson v. Comm’r of Soc. Sec. Admin.,
10   No. CV-19-08027-PCT-JZB, 2020 WL 1510332, at *3 (D. Ariz. Mar. 30, 2020) (holding
11   that an ALJ decision stating that a claimant’s “physical symptoms were also not fully
12   supported by available evidence of record, specifically her reported activities of daily
13   living,” was not “specific, clear, and convincing”).
14          The Ninth Circuit has made clear that courts “may not take a general finding . . .
15   and comb the administrative record to find specific conflicts.” Burrell, 775 F.3d at 1138.
16   And “this Court has repeatedly rejected ALJ rationale that discussed medical evidence but
17   provided no connection between that discussion and rejection of claimants’ symptom
18   testimony.” Nelson, 2020 WL 1510332, at *3 (collecting cases).
19          Again, the Commissioner’s brief in this appeal provides a comprehensive discussion
20   of Claimant’s medical records along with citations, as well as specific and legitimate
21   reasoning that could form a sufficient factual predicate for discounting Claimant’s
22   symptom statements. (Doc. 19 at 23–25). But the ALJ decision does not. Accordingly, the
23   Court finds that vacating the decision is appropriate on this ground as well.
24          D.      Further Proceedings
25          Given the errors in the ALJ decision, Plaintiff urges the Court to apply the credit-
26   as-true rule and remand the case for an award benefits without further administrative
27   proceedings. (Doc. 16 at 24).
28          “A district court may reverse the decision of the Commissioner of Social Security,


                                                - 12 -
      Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 13 of 14



 1   with or without remanding the cause for a rehearing, but the proper course, except in rare
 2   circumstances, is to remand to the agency for additional investigation or explanation.”
 3   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (internal citations, quotations, and
 4   alteration omitted). “Where . . . an ALJ makes a legal error, but the record is uncertain and
 5   ambiguous, the proper approach is to remand the case to the agency.” Treichler v. Comm’r
 6   of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014). Here, despite the ALJ’s legal
 7   error, the record contains conflicting evidence best resolved by the ALJ; therefore, a
 8   remand is appropriate.
 9          As the Commissioner points out, Dr. Beach’s evaluation of Claimant’s limitations
10   is inconsistent with other medical evidence in the record. For example, Dr. Yoches stated
11   in her report that she believed that Claimant was exaggerating her symptoms. (Doc. 13-11
12   at 54). Dr. David Wilson, M.D., who examined Claimant at AZ Neurologists & Spine
13   Specialists, observed that Claimant’s MRI demonstrated only “mild degenerative changes”
14   and that there was “no evidence of significant neutral compression or acute destabilizing
15   injury.” (Doc. 13-12 at 59). He further stated that “[t]here [was] no radiographic
16   explanation for [Claimant’s] chronic back pain” and “suspect[ed] some psychosocial
17   factors may be at play.” (Id.). Further, Claimant’s statements regarding the severity of her
18   condition, specifically that her symptoms commonly required her to remain in a lying
19   position because moving caused her pain (Doc. 13-7 at 118), are inconsistent with the work
20   she performed during the period relevant to her disability claim (Id. at 192) and her
21   statements to Dr. Yoches that she was able to tend to her daily tasks and care for herself
22   (Doc. 13-11 at 52).
23          The Court does not take a position regarding the ultimate question of Claimant’s
24   disability. However, these uncertainties in the record require resolution by the ALJ, and
25   the Court will, accordingly, remand the case to the ALJ to reach a new determination.
26   IV.    CONCLUSION
27          For the foregoing reasons,
28          IT IS ORDERED that the ALJ decision is VACATED and the case is


                                                - 13 -
     Case 2:20-cv-00192-JAT Document 21 Filed 02/08/21 Page 14 of 14



 1   REMANDED for further proceedings consistent with this Order.
 2         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 3   accordingly.
 4         Dated this 8th day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 14 -
